DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.

Claim Status
Claims 1 – 20 are pending.  Claims 1, 3, 4, 6, 10, 11, 13, 14, and 18 were amended. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the instructions set forth in the paper mailed 13 February 2020. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 

Double Patenting
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,874,488 in view of Kikuchi, US 5367117. Claims 1 – 20 are directed to an invention not patentably distinct from claims 1 – 20 of commonly assigned U.S. Patent No. 9,874,488. Specifically, the analysis below illustrates that the claims are identical other than the addition of “MIDI” before each “fingerprint”. Kikuchi teaches a method of generating a MIDI representation of an input signal, demonstrating the utility of industry-standard MIDI representations to encode tonal information.
A detailed analysis of the claims was presented in the paper mailed on 13 February 2020.

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim includes the element/step “receive(original), from a knock sensor disposed in or proximate to a combustion engine, noise data indicative of noise emitted by the combustion engine”.  The Examiner interprets “(original)” as a typographical error, and is ignoring it for the purpose of the instant examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bizub, US 2016/0223422 (hereinafter 'Bizub') in view of Szalay, US 5942709 (hereinafter ‘Szalay’).

Regarding claim 1: Bizub teaches a method of monitoring an operating event of a combustion engine ([0020]: determine if operational noise corresponds to the operating events characterized during the baselining process), comprising: 
	 receiving a noise signal sensed by a knock sensor ([0022]: noise may be detected by the knock sensor) disposed in or proximate to the combustion engine ([0026]: knock sensor 23 may be any sensor configured to sense sounds or vibrations caused by the engine 10); 
[0057]: ECU 25 may correlate the fingerprint 130 and the noise signal) having at least an Attack Decay Sustain Release (ADSR) envelope indicative of the operating event of the combustion engine ([0057]: fingerprint 130 may include the ADSR envelope 82 relating to the operating event being monitored); and
	detecting if the operating event has occurred based on the correlating of the noise signal with the fingerprint ([0058]: If the correlation in block 140 is a match in decision 142, the operating event being monitored is verified). 

Bizub is silent with respect to 
musical instrument digital interface (MIDI) fingerprint.

Szalay teaches a method that includes detecting the amplitude envelope of an acoustic signal ([col 6, lines 10 – 11]: The envelope follower 4 detects an amplitude envelope of the supplied acoustic signal), and then creating 
a musical instrument digital interface (MIDI) fingerprint ([col 6, lines 31 – 33]: The MIDI signal generator 8 forms a MIDI message by use of the supplied pitch information and the note event information).

Bizub teaches a known technique of analyzing the noise received by a knock sensor in order to form an ADSR envelope around the noise and a correlation of this observed envelope with previously determined envelopes.  Szalay teaches a known technique of analyzing acoustic signals in order to generate an amplitude envelope around the 

Regarding claim 2: Bizub in view of Szalay teaches the method of claim 1, as discussed above, wherein the operating event comprises an opening of an intake valve of the internal combustion engine, a closing of the intake valve, an opening of an exhaust valve of the internal combustion engine, a closing of the exhaust valve, or a peak firing pressure (Bizub: [0037]: valve 62, 64 opening/closing or peak firing pressure in the combustion chamber 12).

Regarding claim 3: Bizub in view of Szalay teaches the method of claim 1, as discussed above, comprising baselining the combustion engine to derive the engine’s MIDI fingerprint having at least the ADSR envelope indicative of the operating event ([0047]: process 88 (e.g., baselining process) may include one or more additional steps that further processes the noise signal or ADSR envelope 82 to provide additional information relating to the operating event).

Bizub is silent with respect to 


Szalay teaches a method that includes
the MIDI fingerprint ([col 7, lines 41 – 45, 53 – 55] the envelope follower 22 detects the amplitude envelope of an attack portion of the inputted acoustic signal, and then forms the envelope waveform of the decay portion of the acoustic signal at a certain fixed slope … The note event information detected by the note-on/note-off detector 23 is supplied to the MIDI signal generator 24).

Bizub teaches a known technique of analyzing the noise received by a knock sensor in order to form an ADSR envelope around the noise and a correlation of this observed envelope with previously determined envelopes.  Szalay teaches a known technique of analyzing acoustic signals in order to generate an amplitude envelope around the signal, and encoding that envelope using MIDI, an industry standard means of encoding musical information. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bizub in view of Szalay to apply the known technique of generating a MIDI equivalent of the tonal, musical signal detected by the known device that generates an acoustic envelope around the output of a knock sensor to arrive at an improved system of representing the acoustic envelope data.

claim 4: Bizub in view of Szalay teaches the method of claim 3, as discussed above, wherein baselining the combustion engine to derive the engine’s MIDI fingerprint having at least the ADSR envelope comprises: 
	 deriving the ADSR envelope from a baseline noise signal indicative of the operating event ([0048]: the switch and the corresponding operating event indicator 103 may be used during the baselining process (e.g., process 88) to more accurately determine a location in the ADSR envelope 82 at which the operating event specifically occur) and applying a plot of the ADSR envelope and operating event indicator data against time to derive a location of the ADSR envelope at which the operating event occurs ([0049]: plot the operating event indicator 103 on the scaled engine noise plot 81.  An intersecting point 105 between the operating event indicator 103 and the ADSR envelope 82 may be stored along with the fingerprint 100 corresponding to the operating event)

Bizub is silent with respect to 
converted into a MIDI encoded baseline noise signal

Kikuchi teaches a method that includes
converted into a MIDI encoded baseline noise signal ([col 6, lines 31 – 33]: The MIDI signal generator 8 forms a MIDI message by use of the supplied pitch information and the note event information).



Regarding claim 5: Bizub in view of Szalay teaches the method of claim 4, as discussed above, comprising deriving the location of the ADSR envelope at which the operating event occurs by determining an intersecting point between the ADSR envelope and the operating event indicator data (Bizub: [0049]: An intersecting point 105 between the operating event indicator 103 and the ADSR envelope 82 may be stored along with the fingerprint 100 corresponding to the operating event (e.g., the closure of the exhaust valve 64)..

Regarding claim 6: Bizub in view of Szalay teaches the method of claim 1, as discussed above, wherein correlating the noise signal with the engine MIDI fingerprint comprises
[0053]: In decision 114, the ECU 25 determines whether or not the selected wavelet or wavelets fits the noise signal), converting the fingerprint to a vibration fingerprint ([0054]: the ECU 25 creates a generated noise signal based upon the ASDR envelope 82 vectors) and then correlating the noise signal to the vibration fingerprint ([0054]: ECU 25 then determines (decision 122) whether the shifted signal cancels out the original noise signal within a desired residual tolerance).

Bizub is silent with respect to wherein correlating the noise signal with the engine MIDI fingerprint comprises 
converting the noise signal to a MIDI data.

Szalay teaches
converting the noise signal to a MIDI data ([col 6, lines 31 – 33]: The MIDI signal generator 8 forms a MIDI message by use of the supplied pitch information and the note event information).

Bizub teaches a known technique of analyzing the noise received by a knock sensor in order to form an ADSR envelope around the noise and a correlation of this observed envelope with previously determined envelopes.  Szalay teaches a known technique of analyzing acoustic signals in order to generate an amplitude envelope around the signal, and encoding that envelope using MIDI, an industry standard means of encoding 

Regarding claim 7: Bizub in view of Szalay teaches the method of claim 4, as discussed above, wherein the location of the ADSR envelope at which the operating event occurs is approximately a midpoint of a decay vector of the ADSR envelope (Bizub: [0049]: the intersecting point 105 is located at an approximate midpoint of the decay 84 vector (e.g., within 5-10 percent of a length of the decay 84 vector from the midpoint). 

Regarding claim 8: Bizub in view of Szalay teaches the method of claim 4, as discussed above, wherein the location of the ADSR envelope at which the operating event occurs is within a mid-region of a decay vector of the ADSR envelope (Bizub: [0049]: closing of the exhaust valve 64 occurs at the midpoint or mid-region of the decay 84 vector (e.g., where the mid-region is an area defined by 5-10 percent of a length of the decay 84 vector on either side of the midpoint of the decay 84 vector).

claim 9: Bizub in view of Szalay teaches the method of claim 1, as discussed above, wherein correlating the noise signal with the engine MIDI fingerprint having at least the ADSR envelope indicative of the operating event comprises preconditioning the noise signal (Bizub: [0042]: In block 92, the ECU 25 preconditions the knock sensor 23 data) and superimposing the ADSR envelope onto at least a portion of a plot of the preconditioned noise signal (Bizub: [0039] FIG. 6 shows the same scaled engine noise plot 79 shown in FIGS. 4 and 5 with certain tones overlaid (e.g., superimposed)).

Regarding claim 10: Bizub in view of Szalay teaches the method of claim 1, as discussed above, wherein correlating the noise signal with the engine’s MIDI fingerprint having at least the ADSR envelope indicative of the operating event comprises applying a plot of the noise signal, or a preconditioned version of the noise signal (Bizub: [0022]: the noise signal may be plotted with respect to time (or crank angle) to determine when the exhaust valve closed), against a crank angle signal of a crankshaft (Bizub: [0031]: The crankshaft sensor 66 senses the position and/or rotational speed of the crankshaft 54) of the combustion engine received from a crankshaft sensor (Bizub: [0042]: block 92 includes plotting the raw knock sensor 23 data against crankshaft 54 position or angle (or, in some embodiments, against time) and superimposing the ADSR envelope of the engine MIDI fingerprint onto at least a portion of the plot (Bizub: [0037] FIG. 5 is an embodiment of a scaled engine noise plot 81 with four principle parameters of an attack, decay, sustain, release (ADSR) envelope 82 laid over the top of the plot).

Regarding claim 11: Bizub teaches a system, comprising:
an engine controller ([0026]: engine control unit (ECU) 25) configured to monitor a first operating event of a combustion engine ([0020]: determine if operational noise corresponds to the operating events characterized during the baselining process), wherein the engine controller comprises a processor ([0031]: processor 72) configured to: 
receive a noise signal sensed by a knock sensor ([0022]: noise may be detected by the knock sensor) disposed in or proximate to the combustion engine ([0026]: knock sensor 23 may be any sensor configured to sense sounds or vibrations caused by the engine 10); 
correlate the noise signal with a first engine’s fingerprint ([0057]: ECU 25 may correlate the fingerprint 130 and the noise signal) having at least a first Attack Decay Sustain Release (ADSR) envelope indicative of the operating event of the first operating event ([0057]: fingerprint 130 may include the ADSR envelope 82 relating to the operating event being monitored); and
detect if the first operating event has occurred based on the correlating of the noise signal with the first engine’s fingerprint ([0058]: If the correlation in block 140 is a match in decision 142, the operating event being monitored is verified).

Bizub is silent with respect to 
a musical instrument digital interface (MIDI) fingerprint.

[col 6, lines 10 – 11]: The envelope follower 4 detects an amplitude envelope of the supplied acoustic signal), and then creating 
a musical instrument digital interface (MIDI) fingerprint ([col 6, lines 31 – 33]: The MIDI signal generator 8 forms a MIDI message by use of the supplied pitch information and the note event information).

Bizub teaches a known technique of analyzing the noise received by a knock sensor in order to form an ADSR envelope around the noise and a correlation of this observed envelope with previously determined envelopes.  Szalay teaches a known technique of analyzing acoustic signals in order to generate an amplitude envelope around the signal, and encoding that envelope using MIDI, an industry standard means of encoding musical information. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bizub in view of Szalay to apply the known technique of generating a MIDI equivalent of the tonal, musical signal detected by the known device that generates an acoustic envelope around the output of a knock sensor to arrive at an improved system of representing the acoustic envelope data.

Regarding claim 12: Bizub in view of Szalay teaches the system of claim 11, as discussed above, wherein the controller comprises a memory configured to store one or more fingerprints, each fingerprint having a respective ADSR envelope indicative of a corresponding operating event ([claim 12]: a memory configured to store one or more fingerprints, each fingerprint having a respective ADSR envelope indicative of a corresponding operating event), and wherein the processor is configured to access the memory to correlate the noise signal with the first engine fingerprint having at least the first ADSR envelope indicative of the first operating event ([claim 12]: the processor is configured to access the memory to correlate the noise signal with the first fingerprint having at least the first ADSR envelope indicative of the first operating event). 

Bizub is silent with respect to 
MIDI fingerprints.

Szalay teaches a method that includes
MIDI fingerprints ([col 7, lines 41 – 45, 53 – 55] the envelope follower 22 detects the amplitude envelope of an attack portion of the inputted acoustic signal, and then forms the envelope waveform of the decay portion of the acoustic signal at a certain fixed slope … The note event information detected by the note-on/note-off detector 23 is supplied to the MIDI signal generator 24).

Bizub teaches a known technique of analyzing the noise received by a knock sensor in order to form an ADSR envelope around the noise and a correlation of this observed envelope with previously determined envelopes.  Szalay teaches a known technique of analyzing acoustic signals in order to generate an amplitude envelope around the signal, and encoding that envelope using MIDI, an industry standard means of encoding 

Regarding claim 13: Bizub in view of Szalay teaches the system of claim 11, as discussed above, comprising the knock sensor configured to sense the noise signal ([0026]: knock sensor 23 may be any sensor configured to sense sounds or vibrations caused by the engine 10) and a crankshaft sensor configured to sense a crank angle of a crankshaft of the combustion engine ([0031]: The crankshaft sensor 66 senses the position and/or rotational speed of the crankshaft 54), and wherein 
the processor is configured to correlate the noise signal with the first engine’s fingerprint by converting the noise signal to a data and then correlate the data to the first engine’s fingerprint ([0053]: In decision 114, the ECU 25 determines whether or not the selected wavelet or wavelets fits the noise signal), wherein the processor is configured to convert the fingerprint to a vibration fingerprint ([0054]: the ECU 25 creates a generated noise signal based upon the ASDR envelope 82 vectors) and then correlate the noise signal to the vibration fingerprint, or a combination thereof ([0054]: ECU 25 then determines (decision 122) whether the shifted signal cancels out the original noise signal within a desired residual tolerance).


converting the noise signal to a MIDI data.

Szalay teaches
converting the noise signal to a MIDI data ([col 6, lines 31 – 33]: The MIDI signal generator 8 forms a MIDI message by use of the supplied pitch information and the note event information).

Bizub teaches a known technique of analyzing the noise received by a knock sensor in order to form an ADSR envelope around the noise and a correlation of this observed envelope with previously determined envelopes.  Szalay teaches a known technique of analyzing acoustic signals in order to generate an amplitude envelope around the signal, and encoding that envelope using MIDI, an industry standard means of encoding musical information. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bizub in view of Szalay to apply the known technique of generating a MIDI equivalent of the tonal, musical signal detected by the known device that generates an acoustic envelope around the output of a knock sensor to arrive at an improved system of representing the acoustic envelope data.

Regarding claim 14: Bizub in view of Szalay teaches the system of claim 13, as discussed above, wherein the processor is configured to apply a plot of the noise signal, or a preconditioned version of the noise signal, (Bizub: [0022]: the noise signal may be plotted with respect to time (or crank angle) to determine when the exhaust valve closed), against the crank angle (Bizub: [0042]: block 92 includes plotting the raw knock sensor 23 data against crankshaft 54 position or angle (or, in some embodiments, against time), and superimpose the first ADSR envelope over the noise signal or preconditioned noise version of the noise signal via the plot (Bizub: [0037] FIG. 5 is an embodiment of a scaled engine noise plot 81 with four principle parameters of an attack, decay, sustain, release (ADSR) envelope 82 laid over the top of the plot).

Regarding claim 15: Bizub in view of Szalay teaches the system of claim 14, as discussed above, wherein the processor is configured to derive a location on the superimposed first ADSR envelope at which the operating event occurs (Bizub: [0049]: An intersecting point 105 between the operating event indicator 103 and the ADSR envelope 82 may be stored along with the fingerprint 100 corresponding to the operating event (e.g., the closure of the exhaust valve 64).

Regarding claim 16: Bizub in view of Szalay teaches the system of claim 15, as discussed above, wherein the processor is configured to determine a midpoint of a decay vector of the superimposed first ADSR envelope, wherein the location on the superimposed first ADSR envelope at which the operating event occurs is the midpoint (Bizub: [0049]: the intersecting point 105 is located at an approximate midpoint of the decay 84 vector (e.g., within 5-10 percent of a length of the decay 84 vector from the midpoint).

Regarding claim 17: Bizub in view of Szalay teaches the system of claim 11, as discussed above, wherein the operating event comprises an opening of an intake valve of the combustion engine, a closing of the intake valve, an opening of an exhaust valve of the combustion engine, a closing of the exhaust valve, or a peak firing pressure (Bizub: [0037]: valve 62, 64 opening/closing or peak firing pressure in the combustion chamber 12).

Regarding claim 18: Bizub in view of Szalay teaches a non-transitory computer readable medium comprising executable instructions that, when executed, cause a processor to ([0032]: memory 74 may store computer instructions that may be executed by the processor 72): 
receive, from a knock sensor disposed in or proximate to a combustion engine ([0026]: knock sensor 23 may be any sensor configured to sense sounds or vibrations caused by the engine 10), noise data indicative of noise emitted by the combustion engine ([0022]: noise may be detected by the knock sensor); 
	receive, from a crankshaft sensor disposed in or proximate to the combustion engine ([0031]: The depicted engine 10 also includes a crankshaft sensor 66), crank angle data indicative of a crank angle of a crankshaft of the combustion engine ([0031]: The crankshaft sensor 66 senses the position and/or rotational speed of the crankshaft 54); 
[0022]: the noise signal may be plotted with respect to time (or crank angle) to determine when the exhaust valve closed); 
	determine a portion of the noise data that corresponds to an engine’s fingerprint having a reference Attack Sustain Decay release (ADSR) envelope indicative of an operating event of the combustion engine ([0039]: FIG. 6 shows the same scaled engine noise plot 79 shown in FIGS. 4 and 5 with certain tones overlaid (e.g., superimposed)); 
	superimpose the reference ADSR envelope over the noise data via the plot ([0049]: plot the operating event indicator 103 on the scaled engine noise plot 81); and
determine a location in the noise data at which the operating event occurred ([0049]: An intersecting point 105 between the operating event indicator 103 and the ADSR envelope 82 may be stored along with the fingerprint 100 corresponding to the operating event). 

Bizub is silent with respect to:
a musical instrument digital interface (MIDI) fingerprint.

Szalay teaches a method that includes
the MIDI fingerprint ([col 7, lines 41 – 45, 53 – 55] the envelope follower 22 detects the amplitude envelope of an attack portion of the inputted acoustic signal, and then forms the envelope waveform of the decay portion of the acoustic signal at a certain fixed slope … The note event information detected by the note-on/note-off detector 23 is supplied to the MIDI signal generator 24).

Bizub teaches a known technique of analyzing the noise received by a knock sensor in order to form an ADSR envelope around the noise and a correlation of this observed envelope with previously determined envelopes.  Szalay teaches a known technique of analyzing acoustic signals in order to generate an amplitude envelope around the signal, and encoding that envelope using MIDI, an industry standard means of encoding musical information. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bizub in view of Szalay to apply the known technique of generating a MIDI equivalent of the tonal, musical signal detected by the known device that generates an acoustic envelope around the output of a knock sensor to arrive at an improved system of representing the acoustic envelope data.

Regarding claim 19: Bizub in view of Szalay teaches the non-transitory computer readable medium comprising executable instructions of claim 18 that, when executed, further cause the processor to:
determine a midpoint on a decay vector of the reference ADSR envelope, wherein the midpoint on the decay vector of the reference ADSR envelope corresponds to the location at which the operating event occurs (Bizub: [0049]: the intersecting point 105 is located at an approximate midpoint of the decay 84 vector (e.g., within 5-10 percent of a length of the decay 84 vector from the midpoint).

Regarding claim 20: Bizub in view of Szalay teaches the non-transitory computer readable medium comprising executable instructions of claim 18 that, when executed, further cause the processor to precondition the noise data before deriving the plot of the noise data (Bizub: [0042]: In block 92, the ECU 25 preconditions the knock sensor 23 data).

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1, 3, 4, 6, 10, 11, 13, 14, and 18 have been fully considered and resolve the issues of indefiniteness and lack of written description.  The rejections of 12 August 2020 has been withdrawn. 

35 USC §103 
Applicant’s arguments, see page 4, filed 13 October 2020, with respect to the rejection of claims 1 – 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bizub and Szalay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862